Citation Nr: 1643386	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  12-33 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for ununited fracture of the navicular bone, right wrist.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1981 to December 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service-connected right wrist disability is currently rated as 10 percent disabling.  The Veteran has stated that his disability has worsened and is currently seeking a higher rating.  See December 2010 statement.  

The Veteran underwent a VA examination for his right wrist in January 2011.  Thereafter, in his December 2012 substantive appeal, he stated that he had continued loss of motion with pain and swelling to his right wrist that radiated to his thumb.  Significantly, he indicated that he was now wearing a wrist splint.

VA must provide a new examination with consideration of all pertinent evidence when there is an indication that the record does not adequately reveal the current state of the claimed disability.  Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007).  Here, the Veteran has reported continued loss of motion in his right wrist and has stated that he is now using a wrist splint.  This suggests that his symptoms have worsened since the last VA examination.  A new examination is warranted.

The Veteran has stated that he receives treatment at the VA facility in Orlando, Florida.  VA treatment records were last associated with the claims file in June 2011.  Subsequently, in his September 2011 notice of disagreement, the Veteran stated that he had continued to receive treatment at the VA facility in Orlando, Florida.  As such, it is plausible that there are outstanding VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  All requests and responses for the records must be documented.  If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

2.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his service-connected right wrist disability.  The examiner should review the claims file to become familiar with the pertinent medical history of the right wrist.

The examiner should measure and record all subjective and objective symptomatology, to include any limitation of motion or ankylosis and any functional impairment.  Complete range of motion, including passive, active, weight-bearing, nonweight-bearing, and evidence of pain should be reported, as well as any additional limitation of motion, in degrees, due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The Board notes that the Veteran reported right wrist pain that radiates to his thumb, in his December 2012 substantive appeal.  If the examination reveals any current neurological symptoms due to the service-connected right wrist disability, then the examiner should describe these symptoms and complete the appropriate DBQ.

The examiner should provide reasons for the opinion.  If the examiner cannot provide an opinion without resort to speculation, he/she should explain why that is the case and what, if any, additional evidence is necessary for an opinion.

3.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2015).




